Order entered May 27, 1964, modifying defendants’ demand for a bill of particulars, unanimously modified, on the law and in the exercise of discretion, to the extent of vacating the demand as to items 1 to 9, inclusive, 18 and 19, and, as so modified, affirmed, with $30 costs' and disbursements to plaintiff-appellant. In the main the above items refer or are related to matters of record or admitted in the pleadings. The few remaining items are too insignificant to warrant the judicial effort required to isolate them from the numerous unwarranted demands. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.